

 
AMENDMENT TO THE
JINGWEI INTERNATIONAL LIMITED
2008 OMNIBUS SECURITIES AND INCENTIVE PLAN
 
Amendment Number 1
 
WHEREAS, Jingwei International Limited, a Nevada corporation (the “Company”),
maintains the Jingwei International Limited 2008 Omnibus Securities and
Incentive Plan (the “Plan”);
 
WHEREAS, Article XV of the Plan provides that the Company’s Board of Directors
(the “Board”) shall have the right to alter or amend the Plan or any part of the
Plan from time to time (subject in certain cases to stockholder approval and/or
Plan award holder consent requirements, the latter of which is inapplicable to
this Amendment Number 1); and
 
WHEREAS, the stockholders of the Company have approved the amendment of Section
5.1 of the Plan to increase the aggregate number of shares of the Company’s
common stock that may be issued pursuant to Plan awards;
 
WHEREAS, the Board now desires to amend Section 5.1 of the Plan, to increase the
aggregate number of shares of the Company’s common stock that may be issued
pursuant to Plan awards;
 
NOW, THEREFORE, the Plan is hereby amended as follows:
 
FIRST:  Effective July 1, 2011, Section 5.1 of the Plan is hereby amended by
replacing “EIGHT HUNDRED THOUSAND (800,000) shares” as it heretofore appeared
therein with “TWO MILLION EIGHT HUNDRED THOUSAND(2,800,000) shares”.
 
SECOND:  Except to the extent hereinabove provided, the Plan shall remain in
full force and effect without further change or modification.
 
IN WITNESS WHEREOF, this Amendment Number 1 to the Plan is hereby adopted on
behalf of the Company by the Board.



ATTEST:         JINGWEI INTERNATIONAL LIMITED                                  
      
 
  By: 
 
 
 
      Date         Date           Its:                   Chairman, Compensation
Committee    



 
 

--------------------------------------------------------------------------------

 

